The opinion of the Court was delivered by Mr. Justice Heydenfeldt.
Mr. Chief Justice Murray and Mr. Justice Terry concurred.
The Act of May 3d, 1852, “providing for the disposal of the 500,000 acres of land granted by Congress to this State,” is not in conflict with the Act of Congress of 1841, which provides for their location after they have been surveyed.
The State has the most perfect right to determine what shall constitute evidences of title as between her own citizens, to all lands within her boundaries, and the act in question does only this in reference to a portion of them.
The act of Congress relied on by the respondents, if of any force at all, cannot interfere with the domestic policy of the State, because Congress has no such power.
Judgment reversed and cause remanded.